                 Case 3:17-cv-07210-SK Document 100 Filed 03/28/19 Page 1 of 3




1
     JOSEPH JARAMILLO (SBN 178566)
2    jjaramillo@heraca.org
     HOUSING & ECONOMIC RIGHTS
3    ADVOCATES
     1814 Franklin Street, Suite 1040
4
     Oakland, CA 94612
5    Tel.: (510) 271-8443
     Fax: (510) 868-4521
6
     EILEEN M. CONNOR (SBN 248856)
7    econnor@law.harvard.edu
     TOBY R. MERRILL (Pro Hac Vice)
8
     tmerrill@law.harvard.edu
9    JOSHUA D. ROVENGER (Pro Hac Vice)
     jrovenger@law.harvard.edu
10   LEGAL SERVICES CENTER OF
     HARVARD LAW SCHOOL
11
     122 Boylston Street
12   Jamaica Plain, MA 02130
     Tel.: (617) 390-3003
13   Fax: (617) 522-0715
14   Attorneys for Plaintiffs
15
16                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
17
18                                                )
                                                  ) Case Number: C 17-cv-07210-SK
19                                                )
20   MARTIN CALVILLO MANRIQUEZ,                   ) NOTICE OF SUBSTITUTION OF
     JAMAL CORNELIUS, and RTHWAN                  ) COUNSEL
21   DOBASHI, on behalf of themselves and all     )
     others similarly situated,                   )
22                                                )
23                   Plaintiffs,                  )
                                                  )
24          v.                                    )
                                                  )
25   ELISABETH DEVOS, in her official             )
26   capacity as Secretary of the United States   )
     Department of Education,                     )
27                                                )
     And                                          )
28
                                                  -1-
     NOTICE OF SUBSTITUTION OF COUNSEL                                Case No. 17-cv-07210-SK
               Case 3:17-cv-07210-SK Document 100 Filed 03/28/19 Page 2 of 3



                                     )
1
     THE UNITED STATES DEPARTMENT OF )
2    EDUCATION,                      )
                                     )
3                Defendants.         )
                                     )
4
                                     )
5                                    )

6
            TO THE CLERK OF THE COURT AND ALL PARTIES AND THEIR
7
8    ATTORNEYS OF RECORD:

9           Please take notice that Noah Zinner and Megumi Tsutsui of Housing and Economic Rights
10   Advocates (HERA), 1814 Franklin Street, Suite 1040, Oakland, CA 94612, are substituted by
11
     Joseph Jaramillo, Senior Attorney at Housing and Economic Rights Advocates (SBN 178566), as
12
     attorneys of record for Plaintiffs and the class. All other counsel of record shall remain the same.
13
14   Dated: March 28, 2019                           Respectfully submitted,
15
                                                     HOUSING & ECONOMIC RIGHTS
16                                                   ADVOCATES
17
                                                       By:__/s/ Joseph Jaramillo_____________
18                                                        JOSEPH JARAMILLO
                                                          New HERA Attorney for Plaintiffs
19
20
                                                       By: ___/s/ Noah Zinner____   ________
21                                                        NOAH ZINNER
                                                          Former HERA attorney for Plaintiffs
22
                                                       By: ___/s/ Megumi Tsutsui____________
23
                                                          MEGUMI TSUTSUI
24                                                        Former HERA attorney for Plaintiffs

25
26
27
28
                                                    -2-
     NOTICE OF SUBSTITUTION OF COUNSEL                                          Case No. 17-cv-07210-SK
               Case 3:17-cv-07210-SK Document 100 Filed 03/28/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE
1
            I hereby certify that this document filed through the ECF system will be sent electronically
2
     to the registered participants as identified on the Notice of Electronic File (NEF) and paper copies
3
     will be sent to those indicated as non-registered participants on March 28, 2019.
4
5
      Dated: March 28, 2019                        HOUSING AND ECONOMIC RIGHTS
6                                                  ADVOCATES

7
                                                   By: /s/ Noah Zinner
8
                                                       NOAH ZINNER
9                                                      Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -3-
     NOTICE OF SUBSTITUTION OF COUNSEL                                          Case No. 17-cv-07210-SK
